[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO REOPEN JUDGMENT
A judgment against the defendant, Mary Jane Rado, entered on July 9, 1990, based on a default for failure to appear granted on April 12, 1990. The defendant filed a Motion to Open Judgment on November 13, 1990. That motion was not accompanied by the requisite reopening fee and was returned to the defendant by the Superior Court Clerk's Office. The motion was ultimately properly filed on November 23, 1990.
Section 52-212a of the Connecticut General Statutes provides:
        Sec. 52-212a. Civil judgment or decree reopened or set aside within four months.
        Unless otherwise provided by law and except in such cases in which the court has continuing jurisdiction, a civil judgment or decree rendered in the superior court may not be opened or set aside unless a motion to open or set aside is filed within four months following the date on which it was rendered or passed. The parties may waive the provisions of this section or otherwise submit to the jurisdiction of the court.
The defendant claims that the initial Motion to Open Judgment was filed "on or about November 5, 1990," a date within the four month reopening period. However, the court's file does not support that claim.
The defendant also claims that she had no notice of the pendency of the action during the four month reopening period. However, the court's file contains a sheriff's return showing that abode service was made on the defendant on March 8, 1990. Moreover, the plaintiff has appended to its Objection to Motion to Open Judgment a letter dated October 12, 1990 from the defendant to the plaintiff. That letter discusses the Petition for Examination of Judgment Debtor which was, apparently, received by the defendant prior to October 12, 1990. Thus it appears that the defendant had notice of the pendency of the action and notice of the judgment within the four month reopening period. CT Page 6438
Under 52-212a the court has no jurisdiction to grant the Motion to Open Judgment because it was filed, at the earliest, on November 13, 1990, a date not within the four month reopening period.
The Motion to Open Judgment is denied.
By the Court,
Aurigemma, J.